Case 1:18-cr-00418-REB-JMC Document 138 Filed 04/15/19 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO

  Case No. 18-cr-00418-REB-JMC

  UNITED STATES OF AMERICA,

  v.

  1. JIMMY DANG
  2. LISA YANG
  3. QI LIN WU
  4. SANG TENG



   UNOPPOSED THIRD JOINT MOTION FOR CONTINUANCE BASED ON ENDS OF
                                 JUSTICE
  ______________________________________________________________________

         COMES NOW the undersigned, on behalf of the defendants, Mr. Jimmy Dang, Ms.

  Lisa Yang, Mr. Qi Lin Wu and Mr. Sang Teng, who request that the Court continue the

  trial date by one hundred and twenty-six (126) days pursuant to 18 U.S.C. 3161(h)(7)(A)

  and (B) and United States v. West, 828 F.2d 1468 (10th Cir. 1987) in furtherance of the

  ends of justice. In support thereof, the defendants state as follows:

                                          Conferral

         Undersigned counsel has conferred with the government who does not oppose

  the relief requested herein.

                                            Facts

         1.     The defendants are charged in a single count indictment for the

  Manufacture and Possession with Intent to Distribute 1,000 or more Marijuana Plants in

  violation of 21 U.S.C. §§ 841(a)(1) et seq.
Case 1:18-cr-00418-REB-JMC Document 138 Filed 04/15/19 USDC Colorado Page 2 of 9




         2.     Following individual status conferences for the first appearing defendants,

  this case was initially set for trial on November 18, 2018, with defense motions due by

  October 19, 2018.

         3.     Each defendant individually requested a continuance of the trial date and

  all relevant deadlines. The Court ultimately granted the requests,1 excluded ninety (90)

  days from speedy trial calculations, and set the trial for February 11, 2019 with a motions

  deadline of December 15, 2018.

         4.     On November 20, 2018 the Government filed a Motion to Disclose A Copy

  of the Grand Jury Transcript to Defense Counsel [ECF #105] as to all defendants.

  Ultimately a Protective Order was granted as to Lisa Yang [ECF #109], Qi Lin Wu [ECF

  #110], and Sang Teng [ECF #114]. The Grand Jury material has not been disclosed to

  Jimmy Dang, due to a disagreement as to the terms of the Protective Order. Counsel for

  Mr. Dang anticipates resolving that issue in the future.

         5.     On December 10, 2018 a Second Motion to Continue [ECF #116] was filed

  by the parties. That same day the Court referred the matter to Magistrate David L. West.

  [ECF #117]. Later that day the Motion to Continue was granted by Magistrate West, and

  the previous trial date and motions deadline were vacated. [ECF #118] The Court set a

  Joint Status Conference for February 11, 2019. [ECF #119]

         6.     On February 8, 2019, the Court vacated the pending Status Conference due


  1
   Mr. Teng’s Unopposed Motion for an Ends of Justice Act Exclusion From the Time
  Limitations of the Speedy Trial Act, (ECF # 97], filed on 10/20/18, was found to be moot
  by this Court on 12/11/18.


                                               2
Case 1:18-cr-00418-REB-JMC Document 138 Filed 04/15/19 USDC Colorado Page 3 of 9




  to the unavailability of a Mandarin/Cantonese interpreter. [ECF #129]. On February 19,

  2019 the Court issued a minute order, setting a Joint Status Conference for April 8, 2019.

  [ECF #130]. In that same order, the Court tolled speedy trial for all defendants through

  at least April 15, 2019. Id. The Court further stated that if no objection to the Court’s

  Speedy Trial calculation was received by March 1, 2019, any objections were waived. Id.

  No party filed an objection to the Court’s calculation.

         7.      On April 8, 2019 the government and all defendants appeared, either in

  person or telephonically, for the Joint Status Conference. At that time the parties agreed

  to a trial date and motions deadline. A ten (10) day Jury Trial was scheduled for August

  19, 2019, with a Trial Preparation Conference on August 12, 2019, and a Motions

  Deadline of June 15, 2019. [ECF #136].

         Law

         8.       The Court may exclude from speedy trial calculations any period of delay

  arising from a continuance granted by the Court based on the Court’s finding that “the

  ends of justice served by taking such action outweigh the best interest of the public and

  the defendant in a speedy trial.” 18 U.S.C. 3161(h)(7)(A). Applicable factors that the

  Court should consider in determining whether the requested delay should be granted in

  this case include:

              a) Whether a failure to grant the continuance would result in a miscarriage of

  justice pursuant to 18 U.S.C. § 3161(h)(7)(B)(i);

              b) Whether a failure to grant the continuance would deny counsel for the




                                               3
Case 1:18-cr-00418-REB-JMC Document 138 Filed 04/15/19 USDC Colorado Page 4 of 9




  Defendant reasonable time necessary for effective preparation, taking into account the

  exercise of due diligence 18 U.S.C. § 3161(h)(7)(B)(iv); and

               c) The diligence of the party requesting the continuance; the likelihood that the

  continuance, if granted, would accomplish the purpose underlying the party’s expressed

  need for the continuance; inconvenience to the opposing party, its witnesses, and the

  Court; and the need for the continuance and the prejudice the defendant might suffer as

  a result of the district court’s denial of the continuance. United States v. West, 828 F.2d

  1467, 1470 (10th Cir. 1987).

         9.        The decision to grant an “ends of justice” continuance is within the sound

  discretion of the Court, and is reviewed under an abuse of discretion standard. United

  States v. Toombs, 574 F.3d 1262, 1268 (10th Cir. 2009). “[A]dequate preparation time is

  a clearly permissible reason for granting a continuance and tolling the Speedy Trial Act.”

  United States v. Gonzales, 137 F.3d 1431, 1435 (10th Cir. 1998). The Supreme Court

  has recognized that “subsection (h)(7) expressly accounts for the possibility that a district

  court will need to delay a trial to give the parties adequate preparation time” to ensure

  that the ends of justice are met, and that “[s]ubsection (h)(7) provides ‘much of the Act’s

  flexibility.’” Bloate v. United States, 559 U.S. 196, 213-14 (2010) (quoting Zedner v.

  United States, 547 U.S. 489, 498 (2006)).

         10.       In cases involving co-defendants, the court may grant a "reasonable period

  of delay when the defendant is joined for trial with a codefendant as to whom the time for

  trial has not run and no motion for severance has been granted." 18 U.S.C. § 1361(6).




                                                 4
Case 1:18-cr-00418-REB-JMC Document 138 Filed 04/15/19 USDC Colorado Page 5 of 9




  When reviewing a defendant's continuance in a multi-defendant case, the court is to

  weigh the interest and needs of the moving defendant, not merely those of any co-

  defendant. United States. v. Theron, 782 F.2d 1510, 1513 (10th Cir. 1986).

         Argument

         11.      This case meets the criteria set forth in 18 U.S.C. § 3161(h)(7) as well as

  applicable case law. The requested delay in this case is necessary for undersigned

  counsel to review and analyze/evaluate all of the the government’s disclosed evidence

  in this case, conduct its own investigation into necessary areas, litigate any necessary

  issues, discuss the case extensively with clients, explore possible dispositions in lieu of trial

  and most importantly to adequately and effectively be prepared for trial.

         12.    This case involves four defendants and alleged criminal activities that span

  over several states over the period of at least three years, and there are important

  investigative steps that defense counsel must take in order to be adequately prepared for

  trial. Many of these investigative steps cannot be effectively conducted without the

  assistance of a Mandarin/Cantonese interpreter, which represents the languages spoken

  by the Defendants. Even with diligent preparation for trial, the nature of the extreme

  language barrier continues to impact defense counsel’s ability to be prepared for trial

  based on the special arrangements that must be made to have effective attorney-client

  communications related to the case.

         13.    This continuance is not sought for purpose of dilatory delay, but is sought

  in truth and fact so that defendants and their counsel may fully investigate the case and




                                                 5
Case 1:18-cr-00418-REB-JMC Document 138 Filed 04/15/19 USDC Colorado Page 6 of 9




  adequately prepare for trial. If counsel and defendants are not provided this opportunity

  for additional time, a “miscarriage of justice” would undoubtedly occur within the meaning

  of 18 U.S.C. § 3161(h)(7)(B)(i). Even more, without an extension of time, even with the

  exercise of due diligence by counsel, counsel would not be able to fully, effectively and

  adequately prepare for both pre-trial and trial proceedings in a manner that would best

  protect, defend and represent their respective clients within the meaning of 18 U.S.C. §

  3161(h)(7)(B)(iv). The granting of this motion will greatly assist in the defendants’ abilities

  to more effectively investigate the case and prepare for trial.

         14.    Based on information currently known the defendants, there does not

  appear to be any risk in this case of harm to the interests of the public, resulting from the

  requested continuance.

         15.    The failure to grant the agreed upon continuance would also make a

  continuance of these proceedings impossible. No party objected to the Court’s previous

  tolling of speedy trial through at least April 15, 2019. [ECF #130]. Implicit in the non-

  objection is the understanding that additional time is necessary to obtain a trial setting

  that accommodates all the parties’ calendars. No defendant asserted their speedy trial

  right. United States v. Larson, 627 F.3d 1198, at 1207 (10th Cir. 2007). Though a previous

  continuance of the trial date and associated deadlines was granted, that was primarily

  due to the ongoing nature of discovery.

         16.     Finally, the parties address the defendants inherent Speedy Trial Right.

  United States v. Williams, 511 F.3d 1044, at 1047 (10th Cir. 2007). Defendants Yang (#2)




                                                6
Case 1:18-cr-00418-REB-JMC Document 138 Filed 04/15/19 USDC Colorado Page 7 of 9




  and Teng (#4) are out of custody on bond. Defendants Dang (#1) and Wu (#3) remain in

  custody. By joining in the merits of this motion neither Dang nor Wu are agreeing to forgo

  their right to reasonable bail. U.S. Const. amend. VII.

        17.    Undersigned counsel has confirmed with AUSA Jeff Graves that the

  government does not oppose the relief requested in this motion and as a result all

  defendants feel confident suggesting the granting of this motion will not be inconvenient

  to the government or its witnesses.

        WHEREFORE, for the reasons described above, a continuance of the trial date is

  necessary in the furtherance of the ends of justice pursuant to 18 U.S.C. § 3161(h)(7).

  As such, the defendants and government collectively request that the Court continue the

  trial date and motions deadlines in this matter and approve a one hundred and twenty-six

  (126) day exclusion from speedy trial calculations.


        Dated this 15th day of April 2019



                                            Whitney and Schowalter, LLC

                                            /s/ Brian Schowalter____
                                            Brian Schowalter #29045
                                            Whitney and Schowalter, LLC
                                            777 Main Ave., Suite 201
                                            Durango, CO 81301
                                            Telephone: (970)259-9759
                                            Fax: (970) 426-4082
                                            Email: brian@durangodefenders.com




                                              7
Case 1:18-cr-00418-REB-JMC Document 138 Filed 04/15/19 USDC Colorado Page 8 of 9




                                     Aviso Law, LLC

                                     /s/ Ryan S. Coward
                                     Ryan S. Coward, #38906
                                     618 N. Tejon St.
                                     Colorado Springs, CO 80903
                                     Telephone: (719) 247-3111
                                     Fax: (719) 297-3814
                                     Email: ryan@avisolawllc.com


                                     Stephen R. McCaughey, LLC

                                     /s/ Stephen R. McCaughey
                                     Stephen R. McCaughey. #2149
                                     9 Exchange Place, Suite 600
                                     Salt Lake City, UT 84111
                                     Telephone: (801) 364-6474
                                     Fax: 801-364-5014
                                     Email: stephen@stephenrmccaughey.com


                                     Duthie Savastano Brungard, PLLC

                                     /s/ Ryan Emery Brungard
                                     Ryan Emery Brungard
                                     Duthie Savastano Brungard, PLLC
                                     P.O. Box 219
                                     1010 Main Avenue
                                     Durango, CO 81302
                                     Telephone: (970) 247-4545
                                     Fax: 970-247-4546
                                     Email: rbrungard@trialdurango.com




                                       8
Case 1:18-cr-00418-REB-JMC Document 138 Filed 04/15/19 USDC Colorado Page 9 of 9




                                CERTIFICATE OF SERVICE

         I hereby certify that on the 15th day of April 2019, I electronically filed the
  foregoing UNOPPOSED THIRD JOINT MOTION FOR CONTINUANCE BASED ON
  ENDS OF JUSTICE via CM/ECF.


                                           /s/Kathleen Costello
                                           Kathleen Costello




                                              9
